Citation Nr: 1731203	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  08-14 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1969, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which granted service connection for PTSD, assigning a 10 percent rating effective February 28, 2006.

The Veteran testified in July 2009 at a Board hearing before an Acting Veterans Law Judge.  In December 2009, the Board remanded the case for additional development, and June 2012, the Board denied a rating in excess of 10 percent for PTSD.

In September 2013, the Veteran was sent a letter notifying him that "on or after August 23, 2011, the Board issued you a final decision which may have applied an invalidated rule relating to the presiding [Veterans Law Judge's] duties at your Board hearing."  The regulation at issue, 38 C.F.R. § 3.103(c)(2), states that "[i]t is the responsibility of the employee or employees conducting the hearings to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position."  The Veteran was notified that the case Bryant v. Shinseki, 23 Vet. App. 488 (2010), held that the provisions of 38 C.F.R. § 3.103 apply to Board hearings.  He was given the option of having the Board vacate its June 2012 decision, with or without him testifying at a new hearing.  In response, the Veteran requested that the Board vacate the prior decision and schedule him for a new hearing. 

In February 2017, the Board vacated the June 2012 decision and remanded the case to schedule the Veteran for a new Board hearing.  

In May 2017, the Veteran testified at a videoconference hearing before the undersigned, and a transcript of that hearing is of record.  In the hearing, the Veteran was notified that, because this was the second Board hearing at which he would be presenting testimony, his claim would have to be decided by a three-member panel of Veterans Law Judges.  He was notified that he was entitled to present testimony on this issue before a third Veterans Law Judge.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011) (holding that claimants are entitled to an opportunity for a hearing before every panel member who will ultimately adjudicate the appeal).  The Veteran waived this right to a third hearing on the record at his May 2017 hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The claims file contains a January 2010 letter from Dr. V.L. at the Sacramento Vet Center and an April 2014 letter from Dr. R.S. at the Citrus Heights Vet Center, both stating that they had been treating the Veteran for PTSD for a number of years.  The only records currently associated with the claims file from a Vet Center are dated in 2006.  As such, the AOJ should attempt to associate any relevant non-VA medical treatment records, including from relevant Vet Centers, with the claims file.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1) (West 2014).

Outstanding VA treatment records are also necessary before adjudication of the claim.  The appeal period for this claim is from February 2006 to present.  The claims file currently contains VA treatment records dated up to October 2012.  However, Dr. R.S. indicated in his April 2014 letter that the Veteran was previously and currently treated at VA for his PTSD.  As such, the outstanding VA treatment records should be associated with the claims file.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).

The Veteran also testified as to a potential worsening of his PTSD since it was last evaluated for compensation and pension purposes in October 2010.  Specifically, he noted that his dosage for his anti-depressant prescription had recently been increased.  See May 2017 Board hearing transcript, p. 4.  As the evidence suggests the Veteran's PTSD has worsened since his last VA examination, additional examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide sufficient information, and if necessary authorization, to enable the AOJ to obtain any relevant non-VA mental health treatment records, to include any records from the Sacramento Vet Center and the Citrus Heights Vet Center.  

The AOJ should make an attempt to obtain any treatment records identified by the Veteran that are not currently associated with the claims file.

2.  Obtain from the VA healthcare system all outstanding relevant treatment records of the Veteran dated from October 2012 to present.  If any records sought are not obtained, a written statement to that effect should be incorporated into the record.

3.  The AOJ should then arrange for the Veteran to be scheduled for a VA psychiatric evaluation to determine the current severity of his PTSD.  The examiner should review the record.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected PTSD, in accordance with the rating criteria specified at 38 C.F.R. § 4.130, Diagnostic Code 9411.  

The VA examiner is requested to provide an opinion as to the functional (both social and occupational) impairment due to the Veteran's service-connected PTSD.  In providing the requested determination, the examiner must consider the degree of interference with ordinary activities, including capacity for employment, caused by the Veteran's PTSD.

4.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claim.  If any benefit sought on appeal remains denied, then a fully responsive supplemental statement of the case should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





			
	SARAH B. RICHMOND	A. ISHIZAWAR
	        Acting Veterans Law Judge                                Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals



	                         __________________________________________
	                                                       H. SEESEL
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




